 Case 3:17-cr-30067-SMY Document 43 Filed 08/25/20 Page 1 of 2 Page ID #194




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                        )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 17-CR-30067-SMY
                                                  )
 ANDREW DOUGLAS BROAD,                            )
                                                  )
                        Defendant.                )

                                            ORDER
       On September 11, 2018, Defendant Andrew Douglas Broad was sentenced to 12 months

and 1 day of imprisonment and 3 years of supervised release for conspiracy to commit wire fraud

in violation of 18 U.S.C. § 1349. He also was ordered to pay restitution in the amount of

$55,238.28 to be made in equal monthly installments of $100.00 or ten percent of his net monthly

income, whichever is greater (Doc. 40). Now pending before the Court is Defendant’s Motion to

Modify & Reduce Payment Schedule of Restitution (Doc. 42). Defendant represents that changed

circumstances warrant a modification of his restitution payment schedule. He states that he has a

new job earning $2,000.00 in gross income per month, pays a total of $1,775.00 for housing,

utilities, and food, and therefore, cannot afford to pay the required $200 per month in restitution.

The Government has not responded to the Motion.

        Title 18 U.S.C. § 3664(k) permits the court to adjust the restitution payment schedule as

the interests of justice require upon notification “of a material change in the defendant’s economic

circumstances that might affect the defendant’s ability to pay restitution.” However, Defendant

has not complied with the requirements of § 3664(k). There is no showing that he notified the

Attorney General of his changed circumstances, and the Attorney General has not certified that the

victims have been notified of the same. Defendant has also not provided evidence to support the
 Case 3:17-cr-30067-SMY Document 43 Filed 08/25/20 Page 2 of 2 Page ID #195




motion. Accordingly, Defendant’s Motion to Modify & Reduce Payment Schedule of Restitution

(Doc. 42) is DENIED at this time. Defendant may refile his motion consistent with the

requirements of Title 18 U.S.C. § 3664(k).

       IT IS SO ORDERED.

       DATED: August 25, 2020


                                                 STACI M. YANDLE
                                                 United States District Judge




                                             2
